Citation Nr: 0841257	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  02-07 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for lymphoma as due to 
asbestos exposure.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to an increased rating for duodenal ulcer 
with hiatal hernia and duodenal diverticula, currently rated 
as 30 percent disabling.

4.  Entitlement to an increased rating for varicose veins of 
the right leg, rated as 10 percent disabling prior to July 
10, 2001, and 20 percent disabling thereafter.

5.  Entitlement to an increased rating for varicose veins of 
the left leg, rated as 10 percent disabling prior to July 10, 
2001, and 20 percent disabling thereafter.

6.  Entitlement to a compensable rating for hemorrhoids.

7.  Entitlement to a compensable rating for residuals of a 
right mandible fracture.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse; Appellant's Daughter


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had verified active military service from April 
1945 to December 1946 and from June 1948 to May 1952, and 
unverified active military service from December 1946 to June 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2001, June 2003, and February 
2005 rating determinations of Regional Offices (RO) of the 
Department of Veterans Affairs (VA) in Columbia, South 
Carolina and Atlanta, Georgia.  The veteran currently resides 
in South Carolina.  He testified before the undersigned 
Veterans Law Judge in September 2008; a transcript of that 
hearing is associated with the claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

At his September 2008 hearing, the veteran testified that he 
has developed constipation as a result of his service-
connected hemorrhoids.  He also mentioned something about an 
eye disability related to service.  These issues are not on 
appeal before the Board.  Therefore, the proper course of 
action is to REFER them to the RO for development and 
consideration.  

The issues of entitlement to service connection for 
asbestosis and entitlement to increased ratings for duodenal 
ulcer with hiatal hernia and duodenal diverticula, bilateral 
varicose veins, and hemorrhoids are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence fails to demonstrate the veteran's 
lymphoma is due to asbestos exposure; it also does not show 
that it is otherwise related to service.

2.  Throughout this appeal, residuals of a right mandible 
fracture have been manifested by subjective complaints of 
difficulty eating certain foods with objective evidence of a 
healed fracture with good bony union of the right mandible, 
inner incisal range of motion up to 43 millimeters (mm), 
lateral excursion range of motion up to 9 mm, and no 
objective evidence of loss of bone, abnormal movement, or 
loss of mastication function.


CONCLUSIONS OF LAW

1.  Lymphoma was not incurred in or aggravated by the 
veteran's active military service, nor is it due to any 
claimed in-service asbestos exposure.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for a compensable rating for residuals of a 
right mandible fracture have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.17, 4.10, 
4.150, Diagnostic Code 9904 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  Letters dated in 
August 2004 and April 2008 expressly told him to provide any 
relevant evidence in his possession.  See Pelegrini II, 18 
Vet App. at 120.  

After careful review of the claims folder, the Board finds 
that the veteran was provided oral notice and letters which 
partially satisfied the duty to notify provisions with 
respect to the claims decided herein.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, an October 2001 telephone 
call to the veteran and a June 2004 letter advised him what 
information and evidence was needed to substantiate his 
increased rating claim and service connection claim, 
respectively.  These notices also requested that he provide 
enough information for the RO to request records from any 
sources of information and evidence identified by the 
veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

The October 2001 oral notice was provided to the veteran 
prior to the December 2001 rating decision pertaining to his 
increased rating claim for residuals of a right mandible 
fracture.  The VCAA notice with respect to the elements 
addressed in this notice was therefore timely.  See Pelegrini 
II, supra.  Conversely, the August 2004 VCAA notice 
pertaining to his claim for service connection for lymphoma 
was sent after the applicable June 2003 rating decision.  To 
the extent that the August 2004 notice was not given prior to 
the initial adjudication of the claim in accordance with 
Pelegrini II, the Board finds that any timing defect was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, after the August 2004 notice was 
provided, this issue was readjudicated and April and June 
2008 supplemental statements of the case were provided to the 
veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although notice in accordance with Dingess was not 
provided to the veteran with respect to his service 
connection claim decided herein, the Board finds that it may 
continue with its decision of this issue.  In this regard, 
the Board has concluded that a preponderance of the evidence 
is against this claim.  Any questions as to the appropriate 
disability rating or effective date to be assigned have 
therefore been rendered moot, and the absence of notice on 
these two elements of a service connection claim does not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (once an 
error is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant).  

Regarding the veteran's claim for an increased rating for 
residuals of a right mandible fracture, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
during the pendency of this appeal which held that, for an 
increased compensation claim, section 5103(a) requires first 
element notice which notifies the claimant: (1) that he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on his 
employment and daily life; (2) that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (3) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain), such as competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Furthermore, (4) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Flores at 43.

A review of the record reveals that the veteran was provided 
corrective Vazquez-Flores notice in an April 2008 letter.  
Following the issuance of this pertinent VCAA notice, the 
veteran's increased rating claim was readjudicated and a June 
2008 supplemental statement of the case was issued.  Thus, 
any timing error regarding this notice is deemed 
nonprejudicial.  See Pelegrini II, supra; Mayfield v. 
Nicholson, 20 Vet. App. 537.

The Board finds that VA has fulfilled its duty to assist the 
veteran in making reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4) (2008).  In this regard, the 
veteran's service treatment records are associated with the 
claims folder, as well as all relevant VA treatment records.  
The veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
these claims.  Finally, the veteran was afforded multiple VA 
examinations for the specific purpose of evaluating the 
current severity of his service-connected residuals of a 
right mandible fracture.

The veteran was not provided a VA examination with respect to 
his claim for service connection for lymphoma, and the Board 
notes that the evidence of record does not warrant one 
because there is sufficient competent medical evidence to 
decide his claim.  See 38 C.F.R. § 3.159(c)(4).  VA has a 
duty to provide a VA examination when the record lacks 
evidence to decide the veteran's claim and there is evidence 
of (1) a current disability, (2) an in-service event, injury, 
or disease, and (3) some indication that the claimed 
disability may be associated with the established event, 
injury, or disease.  Id.; see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In the present case, there is nothing 
in the record, other than the veteran's own lay statements, 
to support his contention that lymphoma is due to claimed in-
service asbestos exposure, nor is there any competent 
evidence that lymphoma is otherwise due to service.  As such, 
the Board concludes that the veteran has not presented 
evidence to meet the low threshold created by the third 
element of McLendon.  Thus, no VA examination is needed.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.





Analysis

Initially, the Board observes that following issuance of the 
June 2008 supplemental statement of the case and the 
September 2008 Board hearing, the veteran submitted a copy of 
a May 2006 VA treatment record without a waiver of review by 
the agency of original jurisdiction (AOJ).  The veteran 
indicated at his September 2008 Board hearing that he would 
be submitting more recent VA treatment records pertinent to 
his claim and that he would waive AOJ review of these 
documents.  This treatment record, which is not "recent" 
does not appear to refer to his September 2008 testimonial 
waiver.  Nevertheless, the Board concludes that a remand is 
not required.  The medical evidence submitted by the veteran 
is duplicative of prior evidence; furthermore, it is not 
material to the bases for the Board's determinations 
discussed below.  Therefore, this evidence is not 
"pertinent" as defined at 38 C.F.R. § 20.1304(c) (2008), 
and a remand for AOJ consideration is not required.

A. Service Connection

The veteran asserts that he is entitled to service connection 
for lymphoma as due to asbestos exposure during service.  See 
VA Form 21-4138 received December 20, 2001.  He testified in 
September 2008 that he was exposed to asbestos during service 
while performing insulation removal at Fort Ord in California 
in 1949, 1950, and 1952.  Additional statements indicate that 
he may also have been generally exposed to asbestos in 
buildings during service.  See VA Form 21-4138 received 
August 5, 2002.  Alternatively, the veteran contends that 
lymphoma may be the result of exposure to chemicals at a book 
bindery/print shop he worked at during service.  Id.  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting from asbestos exposure.  The date of this amended 
material is December 13, 2005.  The Court has held that VA 
must analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at 
Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at 
Subsection (b).  Inhalation of asbestos fibers can produce 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at 
Subsection (b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or 
not:  (1) service records demonstrate the veteran was exposed 
to asbestos during service; (2) development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).  

In the present case, the Board acknowledges that development 
has not been completed to fully investigate the veteran's 
assertions of in-service asbestos exposure.  As discussed in 
the remand below, it appears that the National Personnel 
Records Center (NPRC) was unable to locate any "standard 
source document(s)" regarding any record of asbestos 
exposure and mailed "other documents."  It is not clear 
what these "other documents" are, and it does not appear 
that such documents were ever received by the RO.  Absent 
competent evidence corroborating the veteran's contentions 
that he was exposed to asbestos while removing insulation 
from old buildings, the current record does not support a 
finding that the veteran was exposed to asbestos during 
service.  In this regard, the veteran's DD-214s reflect that 
his military occupational specialties (MOS) were rifleman, 
military policeman, and general clerk.  These MOSs, in 
general, are not associated with duties that would result in 
exposure to asbestos.  Additionally, the veteran's March 1, 
1945, entrance examination report indicates that he was 
employed for three years as a machinist for a shipbuilding 
company prior to enlisting in the Army.  As previously 
discussed, shipyard work is considered an occupation 
involving asbestos exposure.  Thus, the veteran may have been 
exposed to asbestos prior to service.

Despite the absence of these "other documents," the Board 
concludes that it may proceed with a decision on this issue 
without any prejudice to the veteran.  See Sanders, supra; 
Bernard, supra.  Regardless of whether the veteran was 
exposed to asbestos during service or not, the Board finds 
that service connection is not warranted for lymphoma as due 
to asbestos exposure.  The veteran's post-service medical 
records show that he was first diagnosed with Non-Hodgkin's, 
B-cell lymphoma (splenic marginal zone lymphoma vs. hairy 
cell leukemia) in October 1998.  Non-Hodgkin's lymphoma is 
not a disease generally associated with asbestos exposure.  
M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (b).  And in the veteran's case, the competent 
evidence is silent for any medical opinion of record relating 
his disease to asbestos exposure.  Absent any competent 
medical evidence indicating a nexus between the veteran's 
lymphoma and any alleged asbestos exposure, the Board finds 
that a preponderance of the evidence is against awarding 
service connection for this disability as due to asbestos 
exposure.  

Similarly, the Board finds that a preponderance of the 
evidence is against a finding that lymphoma is directly 
related to service.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2008).  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As discussed above, the veteran was not diagnosed with non-
Hodgkin's lymphoma until October 1998, more than forty years 
after his separation from service.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the 
Board may, and will, consider in its assessment of a service 
connection claim the passage of a lengthy period of time 
wherein the veteran has not complained of the maladies at 
issue); 38 C.F.R. § 3.303(b).  Moreover, there is no evidence 
of any complaints, diagnosis, or treatment related to the 
veteran's spleen or immune system generally during service.  
See 38 C.F.R. § 3.303(a).  Finally, the record lacks any 
competent etiological opinion linking the veteran's lymphoma 
to service, including any in-service exposure to chemicals 
used in book binding and printing.  See 38 C.F.R. § 3.303(d).  

The Board acknowledges the veteran's lay assertions that his 
non-Hodgkin's lymphoma is related to his military service, 
including claimed exposure to asbestos.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (Board must address 
veteran's lay assertions).  This determination, however, is 
not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the Board has considered the veteran's lay assertions, 
they do not outweigh the competent medical evidence of 
record, which fails to demonstrate that the veteran's 
lymphoma is related to some in-service event, injury, or 
disease.  As a preponderance of the evidence is against this 
claim, the benefit of the doubt rule does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

B. Increased Rating 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

The veteran is currently in receipt of a noncompensable (zero 
percent) rating for residuals of a right mandible fracture 
pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9904 (2008).  
This diagnostic code, which applies to "malunion of the 
mandible," provides for a maximum 20 percent rating for 
severe displacement of the mandible, a 10 percent rating for 
moderate displacement of the mandible, and a noncompensable 
(zero percent) rating for slight displacement of the 
mandible.  Id.  The degree of malunion is dependent upon the 
degree of motion and relative loss of masticatory function.  
Id. at Note.  

The veteran's service treatment records reflect that he 
fractured his right mandible during service when he was 
struck in the face while being attacked.  The fracture was 
simple and complete.  See Clinical Record Brief dated July 
29, 1946.  Treatment included wiring the fracture.  Id.  X-
ray reports following treatment showed "good" position of 
the right mandible.  Upon examination in December 1946, the 
veteran was noted to have no limitation of motion or 
pathology in the mandible.  See Record of Physical 
Examination dated December 1, 1946.

Review of the medical evidence pertinent to the period of 
this increased rating appeal reveals that the veteran still 
has "good bony union of the mandible."  See January 2008 VA 
Examination Report.  Moreover, despite lay testimony that the 
veteran has difficulty eating certain foods, such as steak, 
objective examination throughout this appeal failed to 
demonstrate any loss of motion or masticatory function.  See 
VA Examination Reports dated in December 2000, April 2002, 
and January 2008.  In determining the actual degree of 
disability, the Board finds objective medical evidence of the 
veteran's disability to be more probative of the degree of 
his impairment.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Therefore, 
while the Board acknowledges that the veteran reports 
difficulty eating certain foods, the competent medical 
evidence suggests that any objective dysfunction does not 
rise to the level of severity warranting a compensable 
evaluation.   The board also finds it probative that the 
January 2008 VA examiner concluded that there were "no 
residuals of the fracture."

In addition to applying the criteria of Diagnostic Code 9904, 
the Board has considered the applicability of other 
diagnostic codes pertaining to conditions of the jaw and 
whether an increased rating may be warranted under any such 
code(s).  See Schafrath, supra.  However, there is no 
competent evidence of any nonunion or loss of the mandible; 
thus, Diagnostic Codes 9901 through 9903 do not apply.  
Similarly, a compensable rating is not warranted under 
Diagnostic Code 9905 because the veteran demonstrated ranges 
of motion of the temporomandibular articulation well above 
compensable levels at the December 2000 VA examination (inner 
incisal range of motion up to 43 millimeters (mm) and lateral 
excursion range of motion up to 9 mm).  See 38 C.F.R. 
§ 4.150, Diagnostic Code 9905 (2008).  

In sum, the Board finds that the competent evidence 
demonstrates that the veteran's service-connected residuals 
of a right mandible fracture are best characterized as 
productive of a noncompensable rating.  The Board has 
considered the lay evidence of record in making its 
determination; however, it observes that the veteran's 
opinions and observations alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.150 with 
respect to determining the severity of his service-connected 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1) and (2) (2008).  As discussed above, 
none of the competent medical evidence of record supports a 
compensable rating.

Finally, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, a preponderance of 
the evidence is against assignment of a compensable rating 
for the entire period of this appeal.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (the Board must consider whether there 
has been an increase in severity during an appeal to warrant 
staged ratings).  Therefore, the benefit of the doubt 
doctrine is not applicable in the instant appeal and the 
claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 
4.7.


ORDER

Entitlement to service connection for lymphoma, to include as 
secondary to asbestos exposure, is denied.

Entitlement to a compensable rating for residuals of a right 
mandible fracture is denied.



REMAND

A. Service Connection for Asbestosis

As previously discussed, the RO contacted the NPRC in 
conjunction with the veteran's asbestos-related claims to 
obtain any service information that may support his lay 
assertions of in-service asbestos exposure.  While the NPRC 
was unable to locate standard source document(s)" regarding 
any record of asbestos exposure, it indicated in its response 
that "other documents" were being mailed.  There is no 
indication that such documents were received, and in fact, 
there is a March 2003 e-mail from the RO to the NPRC 
requesting that they either "verify the date the documents 
were mailed and/or forward another copy."  It does not 
appear that any response was received.  

The veteran has claimed asbestosis secondary to in-service 
asbestos exposure.  As implied by the name, this disability 
is related to asbestos exposure.  Therefore, a determination 
of whether the veteran was exposed to asbestos during service 
is relevant.  See M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, Subsection (b).  However, as discussed above, 
sufficient development, while started, was not completed.  
Therefore, the Board is of the opinion that a remand is 
necessary so that the AOJ may finally obtain those source 
documents referenced by the NPRC as pertaining to the 
veteran's contention of in-service asbestos exposure.  

In addition to remanding for further development of whether 
the veteran was exposed to asbestos during service, the Board 
observes that at no time during this appeal has the veteran 
been provided with a VAA notice letter, to include notice in 
accordance with Dingess, supra, as to the issue of service 
connection for asbestosis.  To proceed on a decision at this 
time would be potentially prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  As the Board 
cannot rectify this procedural deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.


B. Increased Rating Claims

The veteran testified at his September 2008 Board hearing 
that his service-connected duodenal ulcer with hiatal hernia 
and duodenal diverticula, bilateral varicose veins, and 
hemorrhoids have all worsened in severity since the most 
recent VA examinations in January 2008.  Under such 
circumstances, the Board finds that new VA examinations are 
necessary which document the current severity of these 
service-connected disabilities.  38 C.F.R. § 3.159 (2008); 
see also VAOPGCPREC 11-95 (1995) (a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination).

The veteran also testified that he had an upcoming 
appointment at the Columbia VA Medical Center (MC) for 
treatment of his service-connected disabilities.  Review of 
the record reveals that treatment records have been obtained 
from the Columbia VAMC through June 2008.  Since records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file, the Board finds that the AOJ should obtain any Columbia 
VAMC treatment records for the period from June 2008 through 
the present.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Issue a VCAA notice letter to the 
veteran, in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), 
specific to the claim for service 
connection for asbestosis.  The letter 
must: (i) advise him of the type of 
evidence needed to substantiate this 
claim, to include as due to asbestos 
exposure; (ii) apprise him of the evidence 
he must submit; and (iii) apprise him of 
the evidence VA will obtain.

2.  Contact the NPRC and ask them to 
provide copies of the "other documents" 
referenced in their March 2003 response to 
a request for records of asbestos exposure 
or jobs the veteran performed in service.  
If they are unable to locate these 
documents, ask them to conduct a new 
search and forward any relevant documents 
to the AOJ.  A response, negative or 
positive, should be associated with the 
claims file, and requests should continue 
until it appears than any further requests 
would be futile or that such documents do 
not exist.  

3.  Obtain any VA treatment records from 
the Columbia, South Carolina VAMC for the 
period from June 2008 through the present.  
A response, negative or positive, should 
be associated with the claims file.  
Requests must continue until the AOJ 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

4.  After any additional evidence has been 
obtained and added to the record, schedule 
the veteran for a comprehensive VA 
examination to determine the current 
severity of his service-connected 
hemorrhoids.  The claims file, to include a 
copy of this REMAND, must be made available 
to the examiner for review, and the 
examination report should reflect that the 
claims folder was reviewed in conjunction 
with the examination.  All indicated 
studies should be performed, and all 
findings set forth in detail.  The examiner 
should specifically indicate whether the 
veteran's disability is manifested by 
internal and/or external hemorrhoids, and 
whether such hemorrhoids are large or 
thrombotic, irreducible, whether there is 
excessive or redundant tissue, whether 
there is any indication that the disability 
is productive of frequent recurrences, and 
whether there is evidence of persistent 
bleeding, anemia, or fissures.  A complete 
rationale should be given for all opinions 
and conclusions expressed.  

5.  After any additional evidence has been 
obtained and added to the record, schedule 
the veteran for a comprehensive VA 
examination to determine the current 
severity of his service-connected bilateral 
varicose veins.  The claims file, to 
include a copy of this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
the claims folder was reviewed in 
conjunction with the examination.  All 
indicated studies should be performed, and 
all findings set forth in detail.  The 
examiner should specifically indicate 
whether either of the veteran's lower 
extremities is manifested by persistent 
edema or board-like edema, subcutaneous 
induration, and/or any evidence of stasis 
pigmentation or eczema (including the 
beginning of such symptoms).  The examiner 
should also comment on whether the veteran 
exhibits any ulceration, as well the 
frequency (intermittent or persistent) of 
such ulceration.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

6.  After any additional evidence has been 
obtained and added to the record, schedule 
the veteran for a comprehensive VA 
examination to determine the current 
severity of his service-connected duodenal 
ulcer with hiatal hernia and duodenal 
diverticula.  The claims file, to include a 
copy of this REMAND, must be made available 
to the examiner for review, and the 
examination report should reflect that the 
claims folder was reviewed in conjunction 
with the examination.  All indicated 
studies should be performed, and all 
findings set forth in detail.  After 
reviewing the record, examining the 
veteran, and performing any medically 
indicated testing, the examiner should 
address the following:

(a) Describe any symptomatology associated 
with the veteran's service-connected 
duodenal ulcer with hiatal hernia and 
duodenal diverticula.  

(b) Comment as to whether the veteran's 
disabilities are manifested by any evidence 
of vomiting, hematemesis, or melena.  

(c) The current medical evidence of record 
demonstrates that the veteran has been 
diagnosed with anemia and weight loss.  The 
examiner should provide an opinion as to 
the severity of this symptomatology, 
whether it is productive of definite 
impairment of health, and whether any 
anemia and/or weight loss is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), due to the veteran's 
service-connected duodenal ulcer with 
hiatal hernia and duodenal diverticula.  
The examiner should expressly differentiate 
any symptom/impairment caused by a disorder 
other than those for which the veteran is 
service-connected, offering an 
opinion/explanation as to why such 
impairment is not associated with this 
disability.

(d) Comment on whether the veteran's 
disability is manifested by chronic 
gastritis with severe hemorrhages, or large 
ulcerated or eroded areas.

7.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


